Case: 2:19-cv-01426-EAS-KAJ Doc #: 14 Filed: 09/29/20 Page: 1 of 2 PAGEID #: 1835

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN OHIO DISTRICT

EASTERN DIVISION

DEBORAH GUERRERO,

Plaintiff,
v. Case No. 2:19-cv-1426

JUDGE EDMUND A. SARGUS, JR.

COMMISSIONER OF Magistrate Judge Kimberly A. Jolson
SOCIAL SECURITY,

Defendant.

OPINION AND ORDER

On December 31, 2019, the Magistrate Judge issued a Report and Recommendation
OVERRULING the Plaintiff Deborah Guerrero’s Statement of Errors to the decision of the
Commissioner of Social Security which denied to her disability benefits. (R. 12.) Plaintiff has
timely objected to the Report and Recommendation. (R. 13.) For the reasons that follow, the
objections are OVERRULED and the Report and Recommendation is ADOPTED as the
ORDER of this Court.

I,

The Plaintiff raises a single objection. She contends that her case should be remanded to
the Commissioner for consideration of new medical records and findings which she submitted to
the Appeals Council, following an adverse decision from the Administrative Law Judge on
December 13, 2018. The records she submitted were received by the Social Security
Administration on December 26, 2018 and contained documented findings, complaints and
medical observations as recently as January 9, 2019. All of the records submitted were compiled
between August 3, 2019 and January 9, 2019. The hearing before the Administrative Law Judge

occurred on November 30, 2019.
Case: 2:19-cv-01426-EAS-KAJ Doc #: 14 Filed: 09/29/20 Page: 2 of 2 PAGEID #: 1836

The Appeals Council refused to “exhibit” the newly submitted medical records, which
this Court interprets to mean the records were not considered. (R. 8-2, p. 3.) The Appeals
Council refused to consider medical evidence compiled on January 9, 2019, twenty-seven days
after the Administrative Law Judge’s decision, claiming the evidence “does not relate to the
period at issue”. (/d.)

As a procedural matter, the Court disagrees with the position of the Appeals Council.
The better course would have been to consider the evidence, at least the portion that was
compiled after the hearing. Almost all medical conditions are dynamic, oftentimes progressively
debilitating. A fact finder should consider the most recent evidence and if necessary reassess the
case. Further, medical evidence derived on January 9, 2019, could most certainly be evidence of
the plaintiffs condition on December 13, 2019 or earlier.

The undersigned has reviewed and considered the evidence in question to determine
whether a remand is required. Not withstanding the concerns herein expressed, this Court agrees
with the Magistrate Judge that the new evidence does not produce a reasonable probability that
the decision of the Administrative Law Judge would be different. In other words, the records

would not change the outcome.

Il.

Based upon the foregoing, the Court ADOPTS the Report and Recommendation of the
Magistrate Judge. The decision of the Commissioner was lawful and supported by substantial
evidence. The denial of benefits is AFFIRMED and this case is DISMISSED.

IT ISSO ORDERED.

A~s3~AODIo s/ Edmund A. Sargus, Jr.

Date EDMUND A. SARGUS, JR., JUDGE
UNITED STATES DISTRICT COURT
